Citation Nr: 1340352	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-27 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active military service from November 2000 to June 2008, with a period of active duty for training from January 1998 to May 1998 as a member of the United States Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the Veteran's claims folder currently resides with the RO in Honolulu, Hawaii.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a member of the Board at the Honolulu RO in June 2013.  In September 2013, the Board contacted the Veteran by letter and notified him that a written transcript of the hearing could not be produced due to an issue pertaining to the volume of the digital recording.  In the letter, the Veteran was provided a second opportunity to testify before a member of the Board.  In October 2013, the Board received the Veteran's request for a Board videoconference hearing.   

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  


(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and his appointed representative of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


